 
Exhibit 10.2



CALL OPTION AGREEMENT
           选择权协议
 

 
BETWEEN
由


LUCY XIA

 


AND
与




Individual Listed in Schedule A
附件A所列个人








Date: January 15, 2011
日期：2011年1月15日
 
 
1

--------------------------------------------------------------------------------

 
 

 
THIS CALL OPTION AGREEMENT (this "Agreement") is made on January 15, 2011 by and
between LUCY XIA, with U.S. Passport number of 075323787 (the "Grantor"), and
the individual listed in Schedule A (the "Grantee").
 
 
本选择权协议（“本协议”）由LUCY
XIA，一位持有编号075323787的美国护照持有人（“授予人”）,和附件A所列个人（“被授予人”）于2011年1月15日签订。
 
The Grantor and the Grantee are collectively referred to as the "Parties" and
each of them as a "Party".
 
授予人和被授予人合称“各方”，单独称为“一方”
 
Whereas, the Grantor owns 100% issued and outstanding shares of Excel Deal
International Limited, a company incorporated under the laws of British Virgin
Islands, (“BVI Company”)
 
鉴于，授予人拥有英属维京群岛公司，Excel Deal International Limited (“BVI 公司”) 的100%发行或已发行股份。
 
Whereas, the Grantor has agreed to grant to the Grantee, and the Grantee has
agreed to accept from the Grantor, a call option (the “Option”) to purchase
certain number of ordinary shares of BVI Company (the "Option Shares") as set
forth in Schedule A to this Agreement.
 
鉴于，授予人同意授予被授予人，且被授予人同意从授予人处接受BVI 公司于本协议附件A列明的一定数量普通股（“选择权股份”）的选择权（“选择权”）。
 
NOW, THEREFORE, in consideration of the foregoing recitals, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:
 
据此，基于前述事实以及各方在本协议项下所做的相互承诺与保证，以及各方在此确认收讫并确认充分的其他良好有价对价，协议各方现达成如下协议，以资信守：
 
1  
DEFINITIONS

定义
 
 

  1.1  Defined Terms : In this Agreement (including the Recitals and the
Schedules), unless the context otherwise requires, the following words and
expressions shall have the following meanings:    
定义的术语：本协议（包括鉴于条款及附件）中，除上下文另有所指外，下列词语表达的含义如下：           "Business Day" means a
day (other than Saturdays, Sundays and public holidays) on which banks are
generally open for business in China;     “工作日”指中国境内银行通常营业日（除周六、周日及公众假日外）；      
    "China" or "PRC" means the People's Republic of China;     “中国”指中华人民共和国；

 
 
2

--------------------------------------------------------------------------------

 
 
 

    "Completion Date" means the date falling seven (7) Business Days after the
service of the Exercise Notice by the Grantee on the Grantor;    
“交割日”指被授予人向授予人发出行权通知后的七（7）个工作日届满之日；           "Completion" means the completion
of the sale to and purchase by the Grantee of the Option Shares under this
Agreement;     “交割”指本协议项下选择权股份的买卖完成；           "Distributions" means any cash
proceeds arising from or in respect of, or in exchange for, or accruing to or in
consequence of the Option Shares from the Effective Date to the Completion Date,
including without limitation the Dividends.    
“分红”指自生效日始至交割日止，源自、有关于、基于交换、孳息于、或产生于选择权股份的任何现金收益，包括但不限于红利；           "Dividends"
means the dividends declared by BVI Company and accrued in respect of the Option
Shares (whether or not such dividends shall have been paid and received by the
Grantee);     “红利”指由选择权股份而产生的经BVI 公司公告并累计的股息（无论该股息是否已被支付并由被授予人获得）          
"Effective Date" means the execution date of this Agreement;     “生效日”指本协议签署之日；
          "Exercise" means the exercise by the Grantee or his Nominee(s) of the
Option pursuant to the terms of this Agreement;     “行权”指由选择权之被授予人或其提名人依本协议条款行权；
          "Exercise Notice" means the notice substantially in the form set out
in Part I of Schedule B;     “行权通知”指符合附件B第I部分中指明格式之通知；           "Exercise
Price" means the exercise price to be paid by the Grantee (or his Nominee(s), as
the case may be) to the Grantor in respect of the Option Shares issued to such
Grantee as set forth opposite his name in Schedule A;    
“行权价”指就发行给附件A所列该被授予人（或其提名人，依情况而定）的相应选择权股份由被授予人向授予人所支付之行权价格。           "Nominee"
means such person nominated by a Grantee in the Transfer Notice to be the
transferee of the Option or Option Shares;    
“提名人”指由被授予人在转让通知中提名的选择权或选择权股份之受让人；           "Option Effective Date" has the
meaning ascribed to it in Clause 2.3;     “选择权生效日”之定义见第2.3条款；           "RMB"
means the lawful currency of China;     “人民币”指中国合法流通货币；

 
 
3

--------------------------------------------------------------------------------

 
 

    "Transfer Notice" means the notice substantially in the form set out in Part
II of Schedule B;     “转让通知”指符合附件B中指明格式之通知；           "US$" or "United States
Dollar" means the lawful currency of the United States of America.          
“美元”或“美国元”指美利坚合众国之合法流通货币。               1.2 Interpretation: Except to the extent
that the context requires otherwise:     解释：除上下文另有要求外：         1.2.1 words
denoting the singular shall include the plural and vice versa; words denoting
any gender shall include all genders; words denoting persons shall include firms
and corporations and vice versa;    
单数词应包括复数含义，反之亦然；带有一种性别含义的词语包括每一性别，指一个人的词语包括公司和法人，反之亦然；         1.2.2 any
reference to a statutory provision shall include such provision and any
regulations made in pursuance thereof as from time to time modified or
re-enacted whether before or after the date of this Agreement and (so far as
liability thereunder may exist or can arise) shall include also any past
statutory provisions or regulations (as from time to time modified or
re-enacted) which such provisions or regulations have directly or indirectly
replaced;    
所指法律规定应包括其规定和依此制定的规章，以及任何修订、重新制定的内容，不论该修订或重新制定发生于本协议日之前或之后。并且（只要该规定项下之责任可能存在或可以出现）也应包括任何过去的被（修订、重新制定）直接或间接取代的法律规定或规章；
        1.2.3 the words "written" and "in writing" include any means of visible
reproduction;     词语“书面的”或“以书面形式”，包括可见性重现之任何方式；         1.2.4 any reference to
"Clauses", "Recitals" and "Schedules" are to be construed as references to
clauses and recitals of, and schedules to, this Agreement; and    
引用“条款”、“鉴于条款”及“附件”，应解释为指向本协议之条款、鉴于条款及附件；及         1.2.5 any reference to a time
of day is a reference to China time unless provided otherwise.    
除上下文另有所指外，时间指中国时间。         1.3 Headings: The headings in this Agreement are
inserted for convenience only and shall be ignored in construing this Agreement.
    标题：本协议标题之加入仅为方便之用且在解释本协议时应予忽略。

 
2  
OPTION

 

  2.1 Option: The Grantor hereby irrevocably and unconditionally grants to the
Grantee an Option for such Grantee to acquire from the Grantor, at the Exercise
Price, at any time during the Exercise Period (defined below), to the extent
that the Option has vested, any or all of the Option Shares set forth opposite
his/her name in Schedule A hereto, free from all claims, liens, charges,
pledges, mortgages, trust, equities and other encumbrances, and with all rights
attaching thereto on the Completion Date.    
选择权  授予人在此不可撤销地、无条件地授予被授予人在行权期间（定义见下文）内的任何时间，在授予的选择权范围内按照行权价向授予人购买与附件A所列姓名相应的选择权股份的选择权，前述选择权股份在交割日不应存在任何索赔、留置、抵押、质押、担保、信托或其他权利负担，且应附有所有相关权利。

 
 
4

--------------------------------------------------------------------------------

 
 

  2.2 Vesting Schedule: Subject to the terms and conditions hereto, the Option
may be exercised, in whole or in part, in accordance with the following
schedule:     授予方案：基于本协议条款和条件，选择权根据下列方案全部或部分行权：         2.2 34% of the Option
Shares subject to the Option shall vest and become exercisable on January 30,
2012; 33% of the Option Shares subject to the Option shall vest and become
exercisable on January 30, 2013 and 33% of the Option Shares subject to the
Option shall vest and become exercisable on January 30, 2014.    
选择权中34％的选择权股份应于2012年1月30日授予并可行权；选择权中33％的选择权股份应于2013年1月30日授予并可行权；选择权中33％的选择权股份应于2014年1月30日授予并可行权。
        2.3 Exercise Period: The Option shall vest and become effective and
exercisable at the times commencing on the dates set forth in Section 2.2 (the
“Option Effective Date”) and shall expire five years from the date of the
Option.  The Option may be exercised by the Grantee (or his Nominee on behalf of
the Grantee), to the extent that the Option shall have vested, and only to that
extent, at any time prior to five years from the date of this Option (“Exercise
Period”).   2.3
行权期间  选择权应自第2.2条所述日期起授予、生效和可行权（“选择权生效日”），并于选择权之日起5年到期。被授予人（或代表授予人的提名人）在本选择权日起5年内（“行权期间”）并在选择权已被授予的范围内也仅在该范围内，可以进行行权。
        2.4 Nominees: The Grantee may, at any time during the Exercise Period,
at his sole discretion, nominate one or more person(s) (each a “Nominee”) to be
the transferee(s) of whole or part of the shares subject to his Option, who
shall hold and/or exercise the transferred Option on behalf of the Grantee.  
2.4
提名人 被授予人在行权期间内可以随时自行提名一人或多人（均称为“提名人”），作为他所享有受限于选择权的部分或全部股份受让人，前述提名人应代表被授予人持有和/或行使该项经转让的选择权。
        2.5   Exercise Notice: The Option may be exercised by the Grantee or his
Nominee(s), in whole or in part, at any time during the Exercise Period, by
serving an Exercise Notice on the Grantor.   2.5
行权通知 在行权期间内，被授予人或其提名人随时可以通过向授予人递送行权通知的方式行使全部或部分选择权。

 
 
5

--------------------------------------------------------------------------------

 
 

  2.6 Exercise: The Grantor agrees that he shall, upon receipt of the Exercise
Notice, transfer to the Grantee (or his/her Nominee(s), as the case may be) any
and all of the Option Shares specified in the Exercise Notice, free from all
claims, liens, charges, pledges, mortgages, trust, equities and other
encumbrances, and with all rights now or hereafter attaching thereto.  The
Option shall be exercisable only in compliance with the laws and regulations of
the PRC and the British Virgin Islands, and such Grantee (or his Nominee(s), as
the case may be) shall complete any and all approval or registration procedures
regarding the exercise of his Option at PRC competent authorities in accordance
with applicable PRC laws and regulations.   2.6
行权 授予人同意，其将在收到行权通知的前提下，向被授予人（或其提名人，依情况而定）转让行权通知所述数额的选择权股份。前述选择权股份不应存在任何索赔、留置、抵押、质押、担保、信托或其他权利负担，且应附有所有相关权利。该等选择权仅在遵守中国和英属维京群岛法律、法规时可行权。且为遵守所适用的中国法律法规，该被授予人（或其提名人，依情况而定）应在中国主管当局就他/她的选择权的行权完成全部批准或登记程序。
        2.7 Transfer Notice: In case that a Grantee transfers any or all of
his/her Option to one or more Nominee(s) in accordance with Clause 2.4 above,
the Grantee shall serve a Transfer Notice on the Grantor.   2.7
转让通知 如果被授予人根据上述2.4条的规定向一位或多位提名人转让其全部或部分选择权，被授予人应向授予人递送转让通知。         2.8 Transfer
to Nominees: The Grantor agrees that he shall, upon receipt of the Transfer
Notice, take all actions necessary to allow the Nominee(s) to be entitled to any
or all of Option Shares specified in the Transfer Notice.   2.8
转让给提名人 授予人同意，在收到转让通知后，其将采取必要措施保证提名人按照转让通知载明的数额享有相应的选择权股份。           Upon
exercise by any Nominee(s) of the transferred Option on behalf of the Grantee,
the Grantee shall serve the Exercise Notice on the Grantor in his own name for
the exercising Nominee(s).  Upon receipt of such Exercise Option, the Grantor
shall issue to such Nominee(s) any and all of the relevant Option Shares in the
same manner as specified in Clause 2.6.    
在提名人代表被授予人行使转让选择权时，被授予人应以自己的名义为行权的提名人向授予人递送行权通知。在收到转让通知后，授予人应依与本协议2.6条款规定相同的方式，向该等提名人发行部分或全部相关选择权股份。
        2.9 Payment of Exercise Price: Upon Exercise of the Option in whole or
in part, the Grantee (or his Nominee(s), as the case may be) shall pay the
Exercise Price to the Grantor.   2.9
行权价款的支付 在上述选择权全部或部分行使之时，行权的被授予人（或其提名人，依情况而定）应向授予人支付行权价款。         2.10 The
Grantor’s Obligation upon Exercise: The Grantor agrees that upon the Exercise of
any Option by the Grantee (or his Nominee(s)), he shall cause and procure the
number of Option Shares provided in the Exercise Notice to be transferred to the
Grantee (or his Nominee(s)) within seven (7) Business Days after the date of the
Exercise Notice.   2.10
行权时授予人的义务 授予人同意，在被授予人（或其提名人）行使选择权时，应在行权通知之日起七个工作日内，促使前述通知载明的选择权股份数额转让给被授予人（或其提名人）。

 
 
6

--------------------------------------------------------------------------------

 
 
3  
INFORMATION, DISTRIBUTIONS AND ADJUSTMENTS

3.     信息、分红和调整
 

  3.1 Information: The Grantee shall be entitled to request from the Grantor at
any time before the Completion, a copy of any information received from the
Grantor which may be in the possession of the Grantor and, upon such request,
the Grantor shall provide such information to the Grantee.   3.1
信息 在上述交割前的任何时间，被授予人有权要求授予人向其提供授予人获得的在授予人处的任何信息副本；授予人应根据此等要求向被授予人提供相应信息。        
3.2 Distributions: The Grantor agrees that the Grantee shall be entitled to all
the Distributions in respect of his Option Shares.  In the event that any such
Distributions have been received by the Grantor for any reason, the Grantor
shall cause the existing shareholder at the request of the Grantee to pay an
amount equivalent to the Distributions received to the Grantee.   3.2
分红 授予人同意，被授予人有权获得对于其选择权股份的分红。如果授予人基于任何事由获得上述分红，授予人应促使现有股东应被授予人的要求，按照与获得的分红相同的金额，向上述被授予人支付等值款项。
        3.3 Adjustments: If, prior to the Completion, BVI Company shall effect
any adjustment in its share capital (such as share split, share dividend, share
combination or other similar acts), then the number of Option Shares and the
Exercise Price shall be adjusted accordingly to take into account such
adjustment.   3.3 调整 如果在上述交割前，BVI
公司股本进行有效调整（例如：股份分拆、股份分红、股份合并或是其他类似调整），被授予人在行权时受让的选择权股份数额和行权价应在考虑到此等调整的情况下进行相应调整。

 
4  
COMPLETION

4        交割
 

  4.1 Time and Venue: Completion of the sale and purchase of the Option Shares
pursuant to the Exercise shall take place at such place decided by the Grantee
on the Completion Date and reasonably acceptable to the Grantor.  The parties
agree that Hong Kong is a reasonable place for the completion of the sale.   4.1
时间和地点 基于上述行权而进行的选择权股份买卖应于交割日在被授予人确定的并且授予人可合理接受的地点进行交割。各方同意香港是一个出售交割的合理的地点。      
  4.2 Business at Completion: At Completion of each Exercise, all (but not part
only) of the following shall be transacted:   4.2
交割事项：在每次行权交割之时，以下所有（而非部分）事项均应办理：         4.2.1 the exercising Grantee shall pay
the Exercise Price to the Grantor by wire transfer or such other method as shall
be reasonably acceptable to Grantor;   4.2.1 行权的被授予人应以电汇或授予人可合理接受的其他方式向授予人支付行权价；

 
 
7

--------------------------------------------------------------------------------

 
 

  4.2.2  the Grantor shall, and to the extent that any action on the part of
other shareholders or the directors is required, procure the then existing
shareholders and directors of BVI Company to, within seven (7) Business Days
after the date of Exercise Notice, deliver to the exercising Grantee (or his
Nominee(s), same below) the following documents and take all corporate actions
necessary to give effect to such delivery:   4.2.2
授予人及某种程度上被要求采取行动的其他股东或董事，应当并促使BVI
公司当时的股东和董事，在行权通知之日起七个工作日内，向行权的被授予人（或其提名人，以下相同）递送下列文件并采取使之生效的所有必备法人行动：        
4.2.2.1  a share certificate or share certificates in respect of the number of
the Option Shares exercised by the Grantee;     载明行权的被授予人行权的选择权股份数额的股权凭证；      
  4.2.2.2  a certified true copy of the register of members of BVI Company
updated to show the entry of the Grantee as the holder of the Option Shares so
exercised; and     更新过的BVI
公司的股东名册的经认证的真实副本，该副本应载明此行权的被授予人作为经行权的选择权股份的持有人进入股东名册；及         4.2.2.3  any
other documents as the Grantee may reasonably believe necessary to give effect
to the transfer of the exercised Option Shares.    
被授予人合理地相信使行权选择权股份转让生效所必需的其他文件

 
5  
CONFIDENTIALITY

5．  保密
 
The transaction contemplated hereunder and any information exchanged between the
Parties pursuant to this Agreement will be held in complete and strict
confidence by the concerned Parties and their respective advisors, and will not
be disclosed to any person except: (i) to the Parties’ respective officers,
directors, employees, agents, representatives, advisors, counsel and consultants
that reasonably require such information and who agree to comply with the
obligation of non-disclosure pursuant to this Agreement; (ii) with the express
prior written consent of the other Party; or (iii) as may be required to comply
with any applicable law, order, regulation or ruling, or an order, request or
direction of a government agency; provided, however, that the foregoing shall
not apply to information that: (1) was known to the receiving Party prior to its
first receipt from the other Party; (2) becomes a matter of public knowledge
without the fault of the receiving Party; or (3) is lawfully received by the
Party from a third person with no restrictions on its further dissemination.
协议各方及其顾问应对于本协议相关交易及有关信息严格保密，不应向任何人员披露；除非：(i)
在协议各方的管理人员、董事、员工、代理、代表、顾问均同意遵守本条保密义务和无披露约定的前提下，根据前述人员的合理要求向该人员进行披露；(ii)
经本协议另一方书面同意的披露；(iii) 根据相关法律、法令、法规、判令的要求，或是根据有关部门的指示所进行的披露；但是，上述规定不应适用于以下信息：(1)
接受方在从协议另一方取得相关信息之前已经取得的信息；(2) 非因接受方违约而被公众知晓的信息；(3)协议一方从不受传播限制的第三方处合法取得的信息。
 
 
8

--------------------------------------------------------------------------------

 
 
6  
GRANTOR’S UNDERTAKINGS

6.     授予人的保证
 
 
6.1. Grantor agrees that in its capacity as holder of Option Shares, it shall
not and shall not cause the BVI Company to, take any action or agree on behalf
of the BVI Company to take any action to do the following, without the express
written direction of the Grantee:    
授予人同意作为选择权股份持有人，在未经被授予人明示书面指示的前提下，其不得或不得促使BVI公司以BVI公司名义进行任何行动下列行动或同意进行下列活动：    
    6.1.1 issue new shares, equity interests, registered capital, ownership
interests, or equity-linked securities, or any options or warrants that are
directly convertible into, or exercisable or exchangeable for, shares, equity,
registered capital, ownership interest, or equity-linked securities of the BVI
Company, other similar equivalent arrangements;   6.1.1
发售或创设任何新股份、股权、注册资本、所有权益或类似股权的证券，以及可以直接行权转换为BVI
公司股份、股权、注册股本或所有权益的相关证券、购买选择权、认股权证或类似协议;         6.1.2 alter the shareholding
structure of the BVI Company (other than as a result of the transactions
contemplated by this agreement);   6.1.2 变更BVI 公司的持股结构（但依本协议转让现存股份的结果除外）;      
  6.1.3 cancel, redeem, forefeit or otherwise alter the shares of the BVI
Company that Grantor holds;   6.1.3 注销、回赎、取消或变更授予人持有的选择权股份;         6.1.4 amend
the register of members or the memorandum and articles of association of the BVI
Company;   6.1.4 修订BVI 公司章程或公司股东名册;         6.1.5 liquidate or wind up the BVI
Company;   6.1.5 对于BVI 公司进行清盘或歇业;         6.1.6 act or omit to act in such a way
that would effect the interest in the BVI Company that Grantor holds;   6.1.6
任何可能对于被授予人的选择权股份产生不利影响的作为或不作为         6.1.7 transfer or dispose of any assets or
liabilities of the BVI Company;   6.1.7 转让或处分任何BVI公司资产或债务         6.1.8 incur
any obligations whatsoever, including any financial obligations, or borrow any
money or assets from any bank or third party;   6.1.8
承诺任何种类的义务，包括财务义务，或向银行或第三方借款；         6.1.9 appoint or remove any officer or
manager of the BVI Company;   6.1.9 任命或免职任何BVI公司高级管理人员或经理；

 
 
9

--------------------------------------------------------------------------------

 
 

  6.1.10 acquire property from any person;   6.1.10 从任何人处取得资产         6.1.11
enter into any contract with any third party;   6.1.11 与第三方签署合同；         6.1.12
invest funds or assets held by the BVI Company; or   6.1.12 投资任何BVI公司持有的基金或资产；或
        6.1.13 take any action that would circumvent, oppose or interfere with
the exercise of Grantees’ rights under this Agreement.   6.1.13
进行任何限制、阻止或干扰被授予人行使本协议项下权利的行为。         6.2  During the term of this agreement,
Grantor hereby further agrees;   6.2  在本协议期间，授予人同意：        
6.2.1
to execute and deliver to any party any document, agreement, instrument, notice,
letter or other item as requested by Grantee in connection with Grantee’s
exercise of discretion and its rights hereunder;  
6.2.1
依被授予人要求就被授予人行使其本协议项下权利签署任何文件、协议、票证、通知、函件等事项并向第三方传送。         6.2.2 Grantor shall
take any action as reasonably necessary, whether or not directed by Grantee, in
order to realize the intent of the Parties under this Agreement.   6.2.2
授予人不应采取任何行动变更BVI公司的管理层。

 
7  
MISCELLANEOUS

7．     附则
 

  7.1 Indulgence, Waiver Etc: No failure on the part of any Party to exercise
and no delay on the part of such Party in exercising any right hereunder will
operate as a release or waiver thereof, nor will any single or partial exercise
of any right under this Agreement preclude any other or further exercise of it
or any other right or remedy.   7.1
豁免、弃权 任何协议一方对于本协议相关权利的不行使或是迟延行使均不应视为该项权利的弃权或豁免；行使本协议项下的某一或部分权利，并不影响行使进一步权利、行使其他权利或救济。
        7.2 Effective Date and Continuing Effect of Agreement: This Agreement
shall take effect from the Effective Date.  All provisions of this Agreement
shall not, so far as they have not been performed at Completion, be in any
respect extinguished or affected by Completion or by any other event or matter
whatsoever and shall continue in full force and effect so far as they are
capable of being performed or observed, except in respect of those matters then
already performed.   7.2
生效日及协议的持续效力 本协议应自生效日起生效。除已经履行的相关条款外，本协议所有条款如在交割时尚未被履行，应保持完整的效力，均不应基于上述交割而失效或是受到其他相关事由的影响。

 
 
10

--------------------------------------------------------------------------------

 
 

  7.3 Successors and Assigns: This Agreement shall be binding on and shall
ensure for the benefit of each of the Parties' successors and permitted assigns.
Any reference in this Agreement to any of the Parties shall be construed
accordingly.   7.3
承继人和受让人 本协议基于协议各方及其承继方和许可受让方的利益而订立，并对于上述各方有约束效力。对本协议所涉的各方应作据此解释。         7.4
Further Assurance: At any time after the date of this Agreement, each of the
Parties shall, and shall use its best endeavors to procure that any necessary
third party shall, execute such documents and do such acts and things as any
other Party may reasonably require for the purpose of giving to such other Party
the full benefit of all the provisions of this Agreement.   7.4
进一步保证 自本协议签署之日起，为使协议对方获得本协议项下的充分利益，协议各方均应根据协议对方的合理要求，签署必要文件或采取必要的行动；或尽最大努力促使必要的第三方签署必要文件或采取必要的行动。
        7.5 Remedies: No remedy conferred by any of the provisions of this
Agreement is intended to be exclusive of any other remedy which is otherwise
available at law, in equity, by statute or otherwise, and each and every other
remedy shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law, in equity, by statute or
otherwise. The election of any one or more of such remedies by any Party shall
not constitute a waiver by such Party of the right to pursue any other available
remedies.   7.5
 救济 本协议约定的所有救济均不应排除普通法、衡平法、制订法等救济措施的适用；上述救济均应视为累积救济，且不应与前述普通法、衡平法、制订法等救济产生任何关联。协议方选择一项或是多项救济不应视为放弃其他救济措施。
        7.6 Severability of Provisions: If any provision of this Agreement is
held to be illegal, invalid or unenforceable in whole or in part in any
jurisdiction, this Agreement shall, as to such jurisdiction, continue to be
valid as to its other provisions and the remainder of the affected provision;
and the legality, validity and enforceability of such provision in any other
jurisdiction shall be unaffected.   7.6
条款可分性 如果本协议的任何条款在任何法域被认定为非法、无效或不可履行，则本协议其他条款仍应保持完全的法律效力；并且，前述被认定无效的条款在其他法域内的合法性、有效性和可履行性均不应影响。
        7.7 Governing Law: This Agreement shall be governed by, and construed in
accordance with, the laws of the British Virgin Islands.   7.7
适用法律 本协议应适用英属维京群岛的法律，并根据该法律进行解释。         7.8 Dispute Resolution: In the event of
any dispute, claim or difference (the "Dispute") between any Parties arising out
of or in connection with this Agreement, the Dispute shall be resolved in
accordance with the following:   7.8
争议解决  协议各方在本协议履行过程中产生的所有争议、索赔或分歧（“争议”）均应通过以下方式解决：

 
 
11

--------------------------------------------------------------------------------

 
 
(a)   Negotiation between Parties; Mediations.  The Parties agree to negotiate
in good faith to resolve any Dispute.  If the negotiations do not resolve the
Dispute to the reasonable satisfaction of all parties within thirty (30) days,
subsection (b) below shall apply.
 
(a)   各方协商；调解 协议各方同意通过善意协商解决相关争议，如果协议各方未能在三十天内通过协商方式满意解决相关争议，则应按照下述约定解决该项争议。


(b)   Arbitration.  In the event the Parties are unable to settle a Dispute in
accordance with subsection (a) above, such Dispute shall be referred to and
finally settled by arbitration at Hong Kong International Arbitration Centre in
accordance with the UNCITRAL Arbitration Rules (the “UNCITRAL Rules”) in effect,
which rules are deemed to be incorporated by reference into this subsection
(b).  The arbitration tribunal shall consist of three arbitrators to be
appointed according to the UNCITRAL Rules.  The language of the arbitration
shall be English.
 
(b)   仲裁：如果协议方未能按照上述(a)款约定的方式解决相关争议，该项争议应递交香港国际仲裁中心根据有效的联合国国际贸易法委员会仲裁规则(“联合国仲裁规则”)进行终局裁决，前述规则应视为本款约定不可分割的组成部分。仲裁庭应根据联合国仲裁规则任命的三名仲裁员组成。仲裁程序应使用英语进行。
 

  7.9 Counterparts: This Agreement may be signed in any number of counterparts,
all of which taken together shall constitute one and the same instrument.  Any
Party hereto may enter into this Agreement by signing any such counterpart.  
7.9 份数  本协议可签署多份，各份共同构成同一协议文件。本协议任何一方均可通过签署任何一份的方式订立本协议。




[SIGNATURE PAGE FOLLOWS]
[以下是签名页]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the Parties hereto have executed this Agreement on the date
first above written.
兹证明，协议各方于本协议首页载明之日期签署本协议。


The Grantor
授予人

 


By: _____________________
签名：
Name: LUCY XIA
姓名：
 
 
13

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF the Parties hereto have executed this Agreement on the date
first above written.
兹证明，协议各方于本协议首页载明之日期签署本协议。


The Grantee
被授予人



 


By: _____________________
签名：
Name: ZHOU, Taiping
姓名: 周太平


 
14

--------------------------------------------------------------------------------

 
 
SCHEDULE A
附件A


Grantee and Option Shares
被授予人及选择权股份




Grantee
被授予人
ID Card/Passport Number
身份证/护照号码
Number of
Option Shares
选择权股份数
Exercise Price
行权价
ZHOU, Taiping
周太平
432930195208136313
10,000
USD 0.01



 
15

--------------------------------------------------------------------------------

 
 
SCHEDULE B
 
附件B


Part I
第I部分


Form of Exercise Notice
行权通知格式




To: LUCY XIA (the “Grantor”) and board of directors of BVI Company
致：LUCY XIA（“授予人”）与 BVI公司董事会


From: ZHOU Taiping (the “Grantee”)
递送方：周太平（“被授予人”）


We refer to the Call Option Agreement (the "Option Agreement") dated January 15,
2011 made between the Grantee and the Grantor.  Terms defined in the Option
Agreement shall have the same meanings as used herein.
我们参照被授予人与授予人于2011年1月15日签订的选择权协议（“选择权协议”）。此处所用术语与选择权协议的定义具有同等含义。


We hereby give you notice that we require you to sell to us / [Nominees' names]
in accordance with the terms and conditions of the Option Agreement, the
following Option Shares at the Exercise Price set out below, subject to the
terms and conditions set out in the Option Agreement. Completion shall take
place at [ ] on [                   ] at the office of [                   ].
我们在此通知贵方，我们要求贵方依据选择权协议的条款和条件向我们/[提名人姓名]按下列行权价出售如下选择权股份。根据选择权协议所规定的条款和条件，交割应于【】日【】时在【】办公室进行。


Grantee
被授予人
Option Shares
选择权股份
Exercise Price
行权价
ZHOU Taiping
周太平
 
USD 0.01

 
Dated [               ]
日期【              】




Yours faithfully
此致
 
(1) 敬礼
 
___________________________
Name: ZHOU Taiping
姓名：周太平
 
 
16

--------------------------------------------------------------------------------

 
 
Party II
第II部分


Form of Transfer Notice I
转让通知格式一


To: LUCY XIA (the “Grantor”) and board of directors of BVI Company
致：LUCY XIA（“授予人”）与BVI公司董事会


From: ZHOU Taiping (the “Grantee”)
递送方：周太平（“被授予人”）


We refer to the Call Option Agreement (the "Option Agreement") dated January 15,
2011 made between the Grantee and the Grantor.  Terms defined in the Option
Agreement shall have the same meanings as used herein.
我们参照被授予人与授予人于2011 年1月15日签订的选择权协议（“选择权协议”）。此处所用术语与选择权协议的定义具有同等含义。


We hereby give you notice that we will transfer to [Nominees' names] the
following portion of the Option, expressed in terms of the number of Option
Shares represented by the portion of the Option transferred in accordance with
the terms and conditions of the Option Agreement,.
我们在此通知贵方，我们将按照购买选择权的条款和条件，向[提名人姓名]转让下述部分选择权，以转让的部分选择权代表的选择权股份数额予以表示。




Grantee
被授予人
Nominees
提名人
Option Shares Represented
代表的选择权股份
[  ]
         



 
Dated [         ]
日期




Yours faithfully
此致
 
(2) 敬礼




___________________________
ZHOU Taiping
周太平
 
 
17